EXAMINER'S AMENDMENT
	This action is a response to the filing on 8/11/2022. Examiner acknowledges the amendment made to claim 10, the cancellation of claim 27, and the addition of claim 29.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack Cook on 8/22/2022.

The application has been amended as follows: 
10. (Currently Amended) An apparatus for producing suction blisters, comprising:
an arrangement comprising at least one elongated channel extending across a plate and
longitudinally intersecting a lower surface of the plate, the lower surface extending parallel to the
at least one elongated channel and configured to provide a seal between the plate and a skin
surface; and
	a conduit configured to provide a vacuum source in a pressure communication with the at
least one elongated channel to form the suction blisters.

29. (Currently Amended) An apparatus for producing suction blisters, comprising:
	an arrangement comprising at least one elongated channel extending across a plate and
longitudinally intersecting a lower surface of the plate, the lower surface configured to provide a
seal between the plate and a skin surface; and
	a conduit configured to provide a vacuum source in a pressure communication with the at
least one elongated channel, the conduit perpendicularly intersecting the at least one elongated
channel to form the suction blisters.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 10-13, 26, and 28-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 10, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the at least one elongated channel extends parallel to the lower surface.
Claims 11-13 and 28 are dependent on allowed matter from claim 10 and are allowed.

In regards to claim 26, the prior art of record does not teach or suggest a device, as claimed by Applicant, that has an arrangement comprising at least one elongated channel that intersects a lower surface of a plate and forms a blister pattern provided in a lower portion; and a conduit intersecting one of the at least one elongated channels, wherein the conduit is configured to provide a vacuum source in pressure communication with at least one elongated channel to form suction blisters having the blister pattern, in skin.

In regards to claim 29, the prior art or record does not teach or suggest a device, as claimed by Applicant, where the conduit perpendicularly intersects the at least one elongated channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791